


Exhibit 10(h)

 

Summary of CBS Corporation Compensation for Outside Directors

(Effective January 29, 2014)

 

Directors of CBS Corporation (the “Company”) who are not employees of the
Company or any of its subsidiaries (the “Outside Directors”) receive
compensation for their service as follows:

 

CASH COMPENSATION

 

·                    An annual Board retainer of $100,000, payable in equal
installments quarterly in advance; and

 

·                    The Chairs of the Audit, Compensation and Nominating and
Governance Committees each receive an annual retainer of $20,000, payable in
equal installments quarterly in advance, and the members of those committees
receive a per meeting attendance fee of $2,000.

 

Outside Directors may elect to defer their cash compensation under the CBS
Deferred Compensation Plan for Outside Directors, or any successor plan.

 

EQUITY COMPENSATION

 

Restricted Share Units (RSUs):

 

·                    an annual grant of RSUs on each February 15th, equal to
$200,000 in value based on the closing price of the Company’s Class B common
stock on the New York Stock Exchange (“NYSE”) on the date of grant, which RSUs
vest one year from the date of grant; and

 

·                    prorated RSU grants for Outside Directors who join the
Board following the date of the annual RSU grant, but during the calendar year
of the grant. Such grants will be made 5 business days following the date such
Outside Director joins the Board, and will be determined by multiplying the
number of months remaining in such calendar year from the date the Outside
Director joins the Board (counting the month of joining as a full month), by the
value of the annual RSU grant for that calendar year divided by 12, divided by
the closing price of the Company’s Class B common stock on the NYSE on the date
of grant.  Prorated RSU grants vest on the first anniversary of the date of
grant of the annual RSU grant that was awarded during the calendar year in which
the Outside Director received such prorated RSU grant.

 

RSUs are payable to Outside Directors in shares of the Company’s Class B common
stock upon vesting unless the Outside Director elects to defer settlement of the
RSUs to a future date.  Outside Directors are entitled to receive dividend
equivalents on the RSUs in the event the Company pays a regular cash dividend on
its Class B common stock.  Dividend equivalents will accrue on the RSUs
(including deferred RSUs) in accordance with the RSU Plan for Outside Directors
until the RSUs are settled.

 

--------------------------------------------------------------------------------


 

OTHER

 

Expenses:

 

Outside Directors are reimbursed for expenses incurred in attending Board,
committee and stockholder meetings (including travel and lodging) in accordance
with the Company’s normal travel policies.

 

Matching Gifts Program for Directors:

 

All Directors, including Directors who are Employees, are eligible to
participate in the Company’s Matching Gifts Program for Directors. Under the
program, the Company matches donations made by a Director to eligible tax-exempt
organizations at the rate of one dollar for each dollar donated up to $7,500 for
each fiscal year. The purpose of the program is to recognize the interest of the
Company and its Directors in supporting eligible organizations.

 

--------------------------------------------------------------------------------
